Citation Nr: 1626480	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  13-00 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for an eye disability, and if so, entitlement to the same.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1970 to January 1973.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The February 2011 rating decision and December 2012 Statement of the Case (SOC) implicitly reopened the claim and denied it on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran had a hearing before the undersigned in March 2016.  A transcript of the hearing has been associated with the electronic claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 1993 decision letter declined to reopen the Veteran's previously denied claim for entitlement to service connection for loss of vision, notifying him that new and material evidence had not been submitted.  The Veteran did not appeal or otherwise express disagreement with the determination.
 
2.  Evidence received since the February 1993 decision letter raises a reasonable possibility of substantiating the Veteran's eye claim.


CONCLUSIONS OF LAW

1.  The February 1993 decision letter that declined to reopen a claim for entitlement to service connection for a vision loss disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 
 
2.  Evidence received since the February 1993 decision letter in relation to the Veteran's claim for entitlement to service connection for an eye disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran claims that his current eye disabilities, including refractive error, sarcoidosis, iritis, and glaucoma, are the result of his active service.  

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2015).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2015).

A September 1982 rating decision originally denied entitlement to service connection for sarcoidosis, on the basis that the condition was not shown by the evidence of record during service and was subsequently shown at a time too remote from service to be related thereto.  Thereafter, the Veteran submitted several requests to reopen his claim, but was provided denial letters notifying him that in order to reopen his claim he needed to submit new and material evidence.  An August 1989 rating decision denied entitlement to service connection for an eye condition, specifically to include refractive error and glaucoma.  The rating decision also discussed iritis and sarcoidosis.  In September 1989, the Veteran, through his representative, filed a notice of disagreement with the rating decision.  Thereafter, an October 1989 Statement of the Case continued the denial of entitlement to service connection for an eye condition, specifically to include refractive error, glaucoma, and sarcoidosis with secondary iritis.  In a December 1989 statement, the Veteran indicated that he felt that service connection was warranted and requested a hearing "in front of the hearing board."  In a January 1990 statement, however, he canceled the hearing that had been scheduled on his service connection claim and requested consideration for non-service connected pension benefits (which subsequently were granted).  In November 1991, the Veteran was provided a letter that notified him that in light of the cancelled hearing request he had 60 days to appeal the prior denial of his claim for entitlement to service connection for an eye condition.  The Veteran failed to respond.  

In January 1993, the Veteran filed a petition to reopen his claim for entitlement to service connection for "loss of vision due to aggr[a]vation.  When I went into service in November 1970 my vision was 20/100, when I got out in Jan[uary] [19]73 my vision was 20/400."  In response, the RO sent the Veteran a letter in February 1993 indicating that his claim for service-connected disability compensation for loss of vision had been denied.  The letter noted that the claim had previously been denied in September 1989 and indicated that the Veteran had not provided new evidence showing that the eye conditions happened during service and that such information was necessary in order to reopen his claim.  Accompanying information provided the Veteran with his procedural and appellate rights if he disagreed with the determination.  During the following year, the Veteran did not submit a notice of disagreement or otherwise express dissatisfaction with the February 1993 denial letter.  The denial of his eye claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2015).

As a result, the claim of entitlement to service connection for an eye disability may now be considered if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Again, the Veteran claims he incurred an eye disability as a result of his active service.  At the time of the February 1993 decision letter, the claims file included the Veteran's service treatment records, post-service treatment records, and several statements from the Veteran.  The Veteran's service treatment records included normal examination of the eyes in a November 1970 Report of Medical Examination.  In a contemporaneous Report of Medical History, the Veteran denied a history of eye trouble, while noting that he had a history of wearing glasses or contacts.  In November 1970 and December 1971, the Veteran was prescribed spectacles.  The Veteran was placed on profile at various times during service for orthopedic problems, but not for the eyes.  A November 1972 Report of Medical Examination prior to separation also included a normal examination with respect to the eyes, although there was decreased visual acuity bilaterally that was diagnosed as myopia.  

Records in the claims file from the 1970s dealt solely with the Veteran's claims for education benefits.  In a January 1982 statement related to his education benefits award, the Veteran discussed experiencing "serious eye problems" in January 1981, for which he received treatment.  The Veteran indicated that he did not have treatment records extending back that far, but did have a record from June 1981 for follow-up treatment.  

December 1981 VA treatment records include complaints of pain and redness in the right eye that had been "first noticed" in September 1981.  

In April 1982, the Veteran filed his initial claim for entitlement to service connection for an "eye condition" with treatment that began in approximately May 1971.  The nature of the sickness was described by the Veteran as sarcoidosis.  April 1982 VA hospitalization records included the following: "The patient began having red, swollen, painful eyes and photophobia and tearing without loss of vision in September of 1981...  Patient denied any previous health problems."  The diagnosis was sarcoid involving hilar lymph nodes and eye.  In an April 1989 statement, a VA treating professional indicated that the Veteran first was seen in the eye clinic in December 1981 for iritis, which proved secondary to sarcoidosis.  In 1986, he was found to have glaucoma in both eyes, which eventually required surgery in April 1989.  An April 1989 statement from the Veteran indicated that his vision was 20/100 bilaterally and when discharged two years later it was 20/400 bilaterally.

A May 1990 VA examination report indicated that there was no active pulmonary sarcoidosis and no hilar lymphadenopathy since 1982, but there were ongoing complications involving the eyes.  There was a noted history of recurrent iritis bilaterally and glaucoma diagnosed three to four years previously.  A September 1990 VA treatment record noted that the Veteran had glaucoma with legal blindness in the left eye and right eye vision of 20/40 with a central visual field defect.

The Veteran filed a petition to reopen his eye claim in April 2010.  Since the February 1993 denial letter, the claims file includes VA treatment records that continue to include diagnoses of iritis, glaucoma, and sarcoidosis.  

During his March 2016 Board hearing, the Veteran denied any eye problems prior to entrance into service.  His eye problems started towards the latter part of his service and sought treatment on one occasion prior to separation.  His in-service symptoms were red eyes and some light sensitivity that required him to wear dark glasses.  After service, he sought ongoing treatment, but suddenly his eyes significantly worsened to the point that he was unable to go outside in sunlight.  This was between six months and a year after service.  He was unable to afford ongoing private treatment and the records from that private provider are unavailable because the physician is deceased.  As he could not afford ongoing private treatment he sought treatment with VA and was put in the hospital and after a two week stay was diagnosed with sarcoidosis.  

The evidence prior to the February 1993 decision letter did not include contentions by the Veteran that he began to experience symptoms of red eyes and light sensitivity that required him to wear dark glasses during active service.  This information, if true, could potentially support his contentions of in-service onset of his current eye disabilities.  The Board finds that pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the evidence, at the very least, raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's eye claim.  

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for an eye disability on the merits.
ORDER

New and material evidence having been received, the claim for entitlement to service connection for an eye disability is reopened; the appeal is granted to this extent only.

REMAND

A March 1991 letter from the Social Security Administration (SSA) indicated that the Veteran had been awarded Supplemental Security Income (SSI) benefits based on disability.  There is no evidence that the RO attempted to obtain these potentially SSA records.  VA adjudications for non-service connected pension purposes have indicated that the Veteran was unemployable due to his eye problems.  Given the foregoing and that there is no evidence that the SSA benefits are unrelated to the Veteran's claimed eye disability, the claim must be remanded to obtain those records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received should be associated with the electronic claims file.  If these records are unavailable, this should be noted and explained in the electronic claims file, with appropriate notice provided to the Veteran.

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


